        Case 6:20-po-00275-JDP Document 11 Filed 09/23/20 Page 1 of 2

 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:20-po-00275-JDP
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    LANCE I. MULL,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21

22           Dated: September 22, 2020                    /S/ Sean O. Anderson
                                                          Sean O. Anderson
23                                                        Acting Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
        Case 6:20-po-00275-JDP Document 11 Filed 09/23/20 Page 2 of 2

 1                                         ORDER

 2            Upon application of the United States, good cause having been shown therefore, it is

 3   hereby ordered that the above-referenced matter, United States v. Lance Mull,

 4   6:20-po-00275-JDP, be dismissed, without prejudice, in the interest of justice.

 5

 6
     IT IS SO ORDERED.
 7

 8   Dated:      September 22, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
